DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decision element that derives symbol decisions” in claim 1 and in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski et al US Patent No. 5,521,941 in view of Kakkeri et al US Patent Application Publication No. 20090252347 A1.
As per claim 12, Wiatrowski et al discloses a receiver comprises operating on the receive signal with a threshold detector (level finder)(107) ( the signal received by antenna is demodulated in (101) and detected by (103) then provided to (107)  to determine an upper limit at which the receive signal has a given probability of exceeding the upper limit and a lower limit at which the receive signal has the given probability of falling below the lower limit (note at least col. 3, lines 53-55 and col. 4, lines 40-42 and col 5, lines 2-12). However, it fails to teach the additional limitations of using the upper and lower limits to adjust a gain control amplifier for the received signal. Kakkeri et al teaches  the additional limitations of using the upper and lower limits to adjust a gain control amplifier for the received signal (note para. [0056], last 10 lines). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Wiatrowski et al in order to compute an appropriate gain to achieve a desired output (Kakkeri et al  col. [0056]).
 As per claim 13, Wiatrowski et al teaches that the probabilities are equal see col 5, lines 3-12.
Allowable Subject Matter
Claims 1-11, 14-19, 21-23 are allowed.
Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive. Applicant advances Kakkeri teaching, at para. [0086], of a  gain control that uses “threshold values that are predetermined”, cannot be applied  using Wiatrowski’s teaching, at 5:2-6, of thresholds that are based on “signal-amplitude” without some added inventive effort to resolve the circular dependency  of the noted teaching of Kakkeri and Wiatrowski. Examiners disagrees for the following reasons. The teaching of Wiatrowski at 5:2-6 does not generate thresholds that are based on signal-amplitude. Rather Wiatrowski simply teaches, in the section noted by applicant,  a comparison between a probability of a symbol value to be above or below the threshold. Assuming that applicant was correct that Wiatrowski at 5:2-6  generates thresholds that are based on signal-amplitude which the examiner is not admitting to, the rejection would still stand for the following reason. As noted in the above rejection, Wiatrowski fails to use its upper threshold  and its lower threshold for adaptive gain control for a receive signal ((note at least col. 3, lines 53-55 and col. 4, lines 40-42 and col 5, lines 2-12)). As further indicated in the above rejection, Kakkeri teaches  that it is well known to use an upper and lower threshold to perform adaptive gain control on a received signal (Kakkeri para. [0056], last 10 lines) . Given the disclosure of Kakkeri, one skill in the art would have been motivated to use the upper and lower thresholds of Wiatrowski itself to perform adaptive gain control on a received signal for the reason indicated above rejection. Because the combination in the above rejection would use Wiatrowski’s own upper and lower thresholds, the concern raised  by applicant, as noted  in this paragraph, would not apply. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633